      Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 1 of 11
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED:



 DAEVON RAYMONE LYONS,

                            Plaintiff,

                       V.

 NEW YORK STATE PAROLE OFFICER
 WILLIAM DAVIS, SHIELD# 1321; NEW
 YORK STATE PAROLE OFFICER OTIS
 CRUZ, SHIELD# 1859; NEW YORK STATE
                                                             No. 17-CV-4504 (RA)
 PARO LE OFFICER ARNOLD HAMILTON,
 SHIELD # 2396; NEW YORK STATE
                                                              OPINION & ORDER
 SENIOR PAROLE OFFICER RICHARD
 ROSADO; ACTING COMMISSIONER
 ANTHONY J. ANNUCCI OF NEW YORK
 STATE             DEPARTMENT               OF
 CORRECTIONS           AND       COMMUNITY
 SUPERVISION; and NEW YORK STATE
 DEPARTMENT OF CORRECTIONS AND
 COMMUNITY SUPERVISION (all sued in
 their individual and official capacities),

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       PlaintiffDaevon Lyons, proceedingpro se, brings this action against Defendants pursuant

to 42 U.S.C. § 1983 alleging false arrest and malicious prosecution, as well as various violations

of state law, related to the revocation of his parole. Before the Court is Defendants' motion to

dismiss the Complaint pursuant to Rules 12(b)(l) and (6). For the reasons set forth below,

Defendants' motion is granted.
        Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 2 of 11



                                              BACKGROUND 1

        Pursuant to the conditions of his parole, Plaintiff was required to wear a GPS monitoring

device beginning in June of 2013. Comp!. 118, ECF No. I. Defendant Parole Officer Hamilton

secured the monitor to Plaintiffs person. Comp!. 122. Plaintiff was required to wear the monitor

at all times and was not permitted to remove or tamper with it. Comp!. 1118, 25.

        On the evening of March 28, 2014, Plaintiffs bracelet became detached. Comp!.                         1 30.
Plaintiff called Defendant Davis, his parole officer, but the call went to voicemail. Comp!. 1131-

32. Plaintiff then called the parole office and was told to report on Monday, March 31. Comp!.

134. That Sunday, March 30, Davis conducted a curfew check, at which time Plaintiff informed

him of the broken monitor. Comp!. 1136-37.

        Plaintiff now claims that he told Davis only that the monitor had fallen off when it collided

with a large object on Dykman Avenue, occurring in view of a security camera. Comp!. 136. The

testimony at the preliminary revocation hearing, however, was that he gave two versions of events:

one where a large object hit the GPS monitor while he was walking on Dyckman Avenue and the

other where it was knocked off by a weight at the gym. Ex. A at 11:2-7. As noted by the ALJ,

"Mr. Lyons argued that he did not initially tell the officers the correct and full story of what

happened to the unit, as he was afraid that he would be ordered not to go to his health club

anymore." ALJ Dec. at 3. An entry in parole records from March 31, furthermore, indicates that




         1 These facts are drawn largely from the Complaint and are construed in a light most favorable to Plaintiff.
See Novio v. N.Y. Acad of Art, 317 F. Supp. 3d 803,806 (S.D.N.Y. 2018). The Court also considers the transcripts
of both the preliminary and final parole revocation hearings, as well as the decision of the Administrative Law Judge
("ALJ"), because they are "documents appended to the complaint or incorporated in the complaint by reference."
Solar v. Annetts, 707 F. Supp. 2d 437, 440 (S.D.N.Y. 2010) (citation omitted); accord Foster v. Diop, No. l l-CV-
4731, 2013 WL 1339408, at *4 n.5 (E.D.N.Y. Mar. 31, 2013). Courts may also take judicial notice ofofficial records
of administrative proceedings. See Preston v. New York, 223 F. Supp. 2d 452, 461~62 (S.D.N.Y. 2002), ajj'd sub
nom. Preston v. Quinn, 87 F. App'x 221 (2d Cir. 2004).

                                                         2
        Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 3 of 11



Plaintiff gave yet a third account of what transpired: the monitor fell off while he was at a

construction site. Dec. at 3. 2

        On April 1, 2014, Davis called to instruct Plaintiff that he should come to the office the

following day to provide a written statement. Comp!.               ,r 38.   The next day, a parole warrant was

issued and Plaintiff was taken into custody. Comp!.              ,r,r 39-40.    A preliminary parole revocation

hearing was held on April 14, 2014, after which the hearing officer found probable cause to revoke

Plaintiffs parole. Comp!. ,r 52.

         Plaintiffs final parole revocation hearing took place over four separate days in May and

June of 2014 with testimony by Defendants Davis, Hamilton and Cruse. Davis testified in a

manner consistent with his testimony at the preliminary hearing, noting the multiple accounts of

how the GPS monitor was broken. MTD, Ex. C, at 20:4-25:19, 28:1-24, ECF No. 16-3. Davis

also asserted that he was not trained regarding GPS units. Ex C. at 31 :4-6. Hamilton testified that

he was trained in the installation, tracking, and logistics of GPS monitoring devices. MTD, Ex.

D, at 38:11-39:18, ECF No. 16-4. In his seven years of installing devices, he said, he had never

encountered a situation where a GPS monitor simply fell off. Ex. D at 31 :7-24. Hamilton spoke

about how he had installed the GPS monitor on Plaintiff in June of 2013, at which time he reviewed

the instructions concerning what Plaintiff was and was not permitted to do. Ex. D at 16:9-21,

26:17-27:19. Cruse testified that he handled the maintenance ofGPS monitoring devices. Ex. D

at 77:3-5. He received an alert on March 25, 2014 that a tamper had occurred on March 20th. Ex.


         2 In the Complaint, Plaintiff avers that he never informed officers that the incident occurred at a construction
site. Comp!. ,r 12. This assertion, however, is contradicted by a reference in the ALJ's decision to record evidence
documenting that Plaintiff had in fact provided that explanation, see Dec. at 3, which, as previously noted, Plaintiff
attached to the Complaint. The Court accordingly disregards his denial. See Poindexter v. EMI Record Group Inc.,
No. I I-CV-559 (LTS) (JLC), 2012 WL 1027639, at *2 (S.D.N.Y. Mar. 27, 2012) ("If a document relied on in the
complaint contradicts allegations in the complaint, the document, not the allegations, controls, and the court need not
accept the allegations in the complaint as true."). True or not, Plaintiff indisputably gave at least two different
explanations for how his bracelet became removed.


                                                           3
       Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 4 of 11



D at 81 :21-82:1. Cruse similarly received a report from a monitor tracking company, Satellite of

Tracking People LLC, after Plaintiffs parole revocation, but the report was rejected by the ALJ

for failure to produce the author. MTD, Ex. E, at 9, ECF No. 16-5.

       In a decision dated June 11, 2014, the ALJ found that the government failed to establish its

case by a preponderance of the evidence. Dec. at 3. The court initially noted that Plaintiff

dismissed his counsel in the midst of proceedings and that his counsel was unable to obtain

purported video evidence from the gym because no such video was available. Dec. at 1. The court

further acknowledged that Plaintiff provided several versions of the incident leading to the break

and he was not initially truthful with his parole officer. Dec. at 2-3. Nonetheless, the court

concluded that the government did not carry its burden of proof in demonstrating that plaintiff

tampered with the GPS monitor and rejected its reliance on what the court described as a res ipsa

loquitur theory. Dec. at 2-3.

                                   PROCEDURAL HISTORY

       Plaintiff commenced this action on June 9, 2017, alleging that there was an insufficient

basis for Defendants to take him into custody and keep him in detention, as evidenced by the ALJ' s

decision. ECF No. 1. The Court dismissed the claims against Anthony Annucci and DOCCS,

while requesting the Clerk of Court to issue summonses to the remaining Defendants. ECF No. 3.

The instant motion to dismiss was filed on November 30, 2017. ECF No. 15.

                                       LEGAL STANDARD

        "To survive a motion to dismiss [pursuant to Rule 12(b)(6)], a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that



                                                  4
       Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 5 of 11



the defendant is liable for the misconduct alleged." Id. In considering a motion to dismiss, "the

court is to accept as true all facts alleged in the complaint ... [and] draw all reasonable inferences

in favor of the plaintiff." Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229,237 (2d Cir. 2007)

(citation omitted). "Where, as here, the complaint was filed prose, it must be construed liberally

to raise the strongest arguments it suggests. Nonetheless, a prose complaint must state a plausible

claim for relief." Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (alterations and citations

omitted).

       A district court should also dismiss a case for lack of subject matter jurisdiction under Rule

12(b)( 1) when it lacks the statutory or constitutional authority to adjudicate it. See Nike, Inc. v.

Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (citation omitted). The court should take all facts

alleged in the complaint as true and draw all reasonable inferences in the plaintiffs favor, but the

plaintiff has the burden of proving by a preponderance of the evidence that jurisdiction exists.

Morrison v. Nat'! Aust!. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (citations omitted).

                                           DISCUSSION

I.     False Arrest and Imprisonment

       The elements of a § 1983 claim for either false arrest or imprisonment are as follows:

(1) the defendant intended to confine the plaintiff; (2) the plaintiff was conscious of the

confinement; (3) the plaintiff did not consent to the confinement and (4) the confinement was not

"otherwise privileged." Albergottie v. New York City, No. 08-CV-8331 (SHS), 2011 WL 519296,

at *8 (S.D.N.Y. Feb. 5, 2011). The existence of probable cause is a complete defense. Jenkins v.

City a/New York, 478 F.3d 76, 84 (2d Cir. 2008).

       "[P]robable cause to arrest exists when the officers have knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of



                                                  5
      Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 6 of 11



reasonable caution in the belief that the person to be arrested has committed or is committing a

crime." Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). "Probable cause is to be assessed on

an objective basis." Zellner v. Summerlin, 494 F.3d 344, 369 (2d Cir. 2007).

       When the warrant is for the retaking and temporary detention of a parolee prior to a

preliminary revocation hearing, however, a lower "reasonable cause" standard applies. See

Alvarado v. City of New York, 482 F. Supp. 2d 332, 337 (S.D.N.Y. 2007). Courts rely on the

standard stated in 9 NYCRRR § 8004.2(c), which provides:

       A warrant for retaking and temporary detention may issue when there is a
       reasonable cause to believe that the releasee has lapsed into criminal ways or
       company, or has violated the conditions of his release in an important respect.
       Reasonable cause exists when evidence or information which appears reliable
       discloses facts or circumstances that would convince a person of ordinary
       intelligence, judgment and experience that it is reasonably likely that a release has
       committed the acts in question or has lapsed into criminal ways or company.

See also Alvarado, 482 F. Supp. 2d at 337. This is because parolees "are subject to restrictions

not applicable to other citizens," and "enjoy[] only conditional liberty properly dependent on

observance of special parole restrictions." Trisvan v. Annucci, No. 14-CV-6016, 2016 WL

7335609, at *3 (E.D.N.Y. Dec. 16, 2016) (citation omitted).

       Here, Plaintiff's claims fail because his detention was at all times justified. With respect

to his initial arrest and detention prior to the preliminary hearing, there was reasonable cause to

believe he had violated the terms of his parole, which requires the dismissal of any claim for false

arrest or imprisonment related to that period. See Albergottie, 2011 WL 519296, at *8. At the

time of that initial decision to detain him, Defendants had the following information: Plaintiff's

ankle bracelet had become removed and he had given multiple, inconsistent explanations as to

how. On this basis, there was reasonable cause to believe that Plaintiff had violated the terms of

his parole by removing or tampering with the bracelet. See 9 NYCRR § 8004.2(c); see also United

States v. Wilson, 699 F.3d 235, 246 (2d Cir. 2012) (probable cause when defendant, among other

                                                 6
       Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 7 of 11



things, lied about his point of crossing and admitted to lying); Lawrence v. City Cadillac, No. 10-

CV-3324 (PKC), 2010 WL 5174209, at *7 (S.D.N.Y. Dec. 9, 2010) (probable cause does not

require evidence proving every element necessary for a conviction); People v. Barksdale, 110

A.D.3d 498, 499 (1st Dep't 2013) (probable cause to arrest for criminal trespass when defendant

acknowledged that he did not live in the building and claimed to be visiting a friend but could not

provide a name or apartment number). Even putting aside Plaintiffs varied explanations, there

was a sufficient basis to detain him in light of how difficult it is to remove GPS monitors like the

one that was affixed to his leg. Ex. D at 31 :7-24. Plaintiff was thus properly taken into custody

pursuant to a parole warrant. See Albergottie, 2011 WL 519296, at *8 ("A parole warrant

supported by reasonable cause is sufficient to privilege the arrest and confinement even if the

parole warrant is later declared invalid.").

       As for his detention after the preliminary hearing, the finding at that hearing that probable

cause existed is fatal to any claim for false arrest or imprisonment asserted by Plaintiff. See Betts

v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014); Albergottie, 2011 WL 519296, at *8; see also 9

NYCRRR § 8005.7(a)(3) ("[T]he standard of proof at the preliminary hearing shall be probable

cause to believe that the release has violated one or more of the conditions of his release in an

important respect.").

       In his Complaint, Plaintiff asserts that at the preliminary hearing, officers withheld crucial

information, namely that they had not received a tamper alert from the GPS monitoring service

with respect to this incident and that Davis had allegedly pulled on the monitor the day before it

fell off. Comp I. 'I[ 13. Even accepting these contentions as true, however, there still existed

probable cause in light of the other information then in the officers' possession. There is no

indication that the absence of a tamper alert demonstrates with any degree of certainty that the



                                                 7
       Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 8 of 11



monitor was not tampered with on the evening in question. Furthermore, Plaintiffs conclusory

allegations that the officers falsified evidence and committed perjury are insufficient to survive a

motion to dismiss, see Kucharczyk v. Westchester County., 95 F. Supp. 3d 529, 540 (S.D.N.Y.

2015), and no such finding was made by the ALJ, see generally Dec.

       Lastly, Plaintiffs conclusory allegations of officer malfeasance aside, his claims must also

be dismissed because the finding of probable cause at the preliminary hearing collaterally estops

him from now litigating this issue, as Plaintiff was represented by counsel and afforded a full and

fair opportunity to litigate it. See Felix v. N. Y. State Dep 't of Corr. & Cmty. Supervision, No. 16-

CV-7978 (CS), 2018 WL 3542859, at *7 (S.D.N.Y. July 23, 2018) (collecting cases) ("Courts have

accorded preclusive effect to probable cause determinations made at preliminary revocation

hearings.").

II.    Malicious Prosecution

       Defendants are also entitled to the dismissal of Plaintiffs malicious prosecution claims. To

prevail on such a claim under Section 1983, "a plaintiff must show a violation of his rights under

the Fourth Amendment and must establish the elements of a malicious prosecution claim under

state law." Manganiello v. City of New York, 612 F.3d 149, 160-61 (2d Cir. 2010) (citations

omitted). Under New York law, these elements are: "(1) the initiation or continuation of a criminal

proceeding against plaintiff; (2) termination of the proceeding in plaintiffs favor; (3) lack of

probable cause for commencing the proceeding; and (4) actual malice as a motivation for

defendant's actions." Russell v. Smith, 68 F.3d 33, 36 (2d Cir. 1995). As the third element

suggests, "the existence of probable cause is a complete defense to a claim of malicious

prosecution." Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003). Nevertheless, "even

when probable cause is present at the time of arrest, evidence could later surface which would



                                                  8
       Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 9 of 11



eliminate that probable cause. In order for probable cause to dissipate, the groundless nature of

the charges must be made apparent by the discovery of some intervening fact." Lowth v. Town of

Cheektowaga, 82 F.3d 563,571 (2d Cir. 1996) (citations omitted).

       The Court has already detailed why there existed reasonable suspicion with respect to the

initial arrest of Plaintiff, as well as the preliminary hearing officer's finding that probable cause

existed to justify his continued detention. There is no basis to conclude that any intervening events

or new information operated to dissipate that probable cause and accordingly Plaintiffs malicious

prosecution claims must also be dismissed. See Betts, 751 F.3d at 82("[C]ontinuing probable cause

is a complete defense to a constitutional claim of malicious prosecution."); Albergottie, 2011 WL

519296, at *8; Gathers v. White, No. 04-CV-5454 (JG), 2007 WL 446755, at *4-5 (E.D.N.Y. Feb.

8, 2007), ajj'd sub nom. Gathers v. Burdick, 308 F. App'x 525 (2d Cir. 2009) (dismissing malicious

prosecution claim since there "was probable cause for the arrest, and the same probable cause

remained during the preliminary hearing that took place less than two weeks later. In fact, the

hearing officer at that preliminary hearing concluded that there was probable cause for the arrest.

The later dismissal of the violation charges did not alter the fact that there was probable cause for

the arrest and prosecution.").

III.   Conspiracy Liability

       Plaintiffs conspiracy claim similarly fails because the court has dismissed all of his

underlying section 1983 claims. See Fobbs v. City of New York, 2017 WL 2656207, at *7

(S.D.N. Y. June 19, 2017); Singer, 63 F.3d at 119 (2d Cir. 1995) (plaintiffs alleging a section 1983

conspiracy must also prove an actual violation of constitutional rights).




                                                 9
      Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 10 of 11



IV.    State Law Claims

       Finally, Plaintiffs remaining state law claims are also dismissed because the Court lacks

subject matter jurisdiction by virtue of Section 24 of the New York Correction Law which

designates the New York State Court of Claims as the only venue for maintaining an action against

employees of DOCS. See Barker v. Smith, No. 16-CV-76 (NSR), 2017 WL 3701495, at *7-8

(S.D.N.Y. Aug. 25, 2017). Plaintiff argues that Haywood v. Drown, 556 U.S. 729 (2009),

precludes Section 24 from depriving this Court of pendent jurisdiction over his analogous state

claims. Defendants rightly note, however, that Plaintiff misconstrues Haywood. That case stands

only for the uncontroversial proposition that a state may not selectively divest its own courts of

jurisdiction to hear claims arising under federal law, which runs afoul of the Supremacy Clause.

Id at 740-41. Indeed, the very argument now advanced by Plaintiff has been soundly rejected by

courts in this district. See Hassell v. Fischer, 96 F. Supp. 3d 370, 385 n.14 (2015) ("[Haywood]

does not, however, prevent New York Correction Law § 24 from stripping New York state courts

of jurisdiction over a plaintiffs analogous state law claims against DOCS officials. Thus, the

Second Circuit's holding in Baker v. Coughlin-that federal courts carmot exercise pendent

jurisdiction over state law claims that a plaintiff could not bring in state court-is unaffected by

the Haywood decision." (emphasis in original)). Accordingly, these claims are also dismissed.

                                         CONCLUSION

       For the foregoing reasons, Defendants' motion is granted. The Court need not reach

Defendants' various other bases for dismissal. The Court has been mindful of Plaintiffs prose

status. Nonetheless, these claims are dismissed with prejudice because any amendment would be

futile. See Singh v. New York City Dist. Council of Carpenters Benefit Funds, No. 17-CV-7159




                                                10
      Case 1:17-cv-04504-RA-BCM Document 31 Filed 09/30/18 Page 11 of 11



(VSB), 2018 WL 4335511, at *4 (S.D.N.Y. Sept. 11, 2018). The Clerk of Court is respectfully

directed to terminate the motion pending at docket entry fifteen and to close the case.

SO ORDERED.

Dated:    September 30, 2018
          New York, New York

                                                        1e   Abrn=---
                                                     nited States District Judge




                                                11
